John L. Mirabile, Esq. Spring Valley Hook and Ladder Company No. 1
You have asked whether a volunteer fire company in a village fire department may adopt a bylaw providing that only firemen who attend at least 15% of all fire calls during the year may participate in an election of line officers of the fire company. The line officers in your company are the captain, lieutenant, first lieutenant and second lieutenant.
Each company in a village fire department is required to hold an annual meeting for the election of a captain, lieutenant and other line officers specified in the bylaws (Village Law § 10-1010). Fire companies and fire corporations have authority to adopt bylaws (ibid.;
Not-For-Profit Corporation Law, §§ 202[a][13] and 602). The certificate of incorporation or bylaws of a not-for-profit corporation may provide limitations on the right of members to vote (Not-For-Profit Corporation Law, § 612). We have found no prohibition against your proposed bylaw. We believe that the procedure for conducting line officer elections is a matter within the internal affairs of the fire company. It is noteworthy in this regard that the law recognizes that a fire company's bylaws may specify line officers (Village Law, §10-1010).
We note that for purposes of the Volunteer Firemen's Benefit Law, a "volunteer fireman" is "an active volunteer member of a fire company" (Volunteer Firemen's Benefit Law, § 3[1]). If a volunteer fireman loses his status as an "active" member, he might be deprived of benefits under the Volunteer Firemen's Benefit Law (ibid.; id., § 6). (For a discussion of what constitutes active membership see 1960 Op Atty Gen [Inf] 188 and 1975 Op Atty Gen [Inf] 335.)
We conclude that a fire company may adopt a bylaw providing that only firemen who attend at least 15% of all fire calls during the year may vote in an election of line officers of the fire company.
The Attorney General renders formal opinions only to officers and departments of the State government. This perforce is an informal and unofficial expression of views of this office.